JONES, JUDGE:
The claimant, King’s Jewelry Inc., alleges that on December 28, 1968, its 1968 Dodge van truck was damaged through the negligence of the respondent, State Road Commission, *93while it was being driven by an employee in a westerly direction along Interstate 70 near the easterly portal of the Wheeling Tunnel. The respondent had placed barricades along the entrance to a ramp on the north side of the highway, which had been paved but not opened to traffic. These barricades were made of wood, about six to eight feet wide and five to six feet high, they weighed approximately three hundred pounds each, and to stabilize and keep the barricades in place •it was the practice of the respondent to place four, and sometimes six sandbags, weighing approximately fifty pounds each, over the base structure of each barricade. At the time and place in question, high, gusty winds were blowing and one of these barricades blew onto the traveled portion of the highway into the path of and against the claimant’s truck. The main impact of the collision was at the right front of the vehicle, and the barricade was broken up and strewn over the highway.
While the respondent contends that it exercised due care in the maintenance of the barricades by making bi-weekly inspections and acting on all reports of the movement, damage or other disturbance of the barricades or the supporting sandbags, it appears to the Court that the barricade in question was not properly secured, and that as a direct result of the failure of the respondent to keep this structure in a safe condition, the claimant sustained damages, without any contributing fault on its part.
The claimant has proved damages to its truck in the sum of $437.24, 'and this is not disputed by the respondent. It is the opinion of the Court that the claim in said amount is just and in equity and good conscience should be paid. Therefore, an award -is made to the claimant, King’s Jewelry Inc., in the amount of $437.24.